Opinion of the Court by
Harms, C. J.
After the- death of Charles Kanaina, proceedings were had; before- the Chief Justice, sitting as a Probate Court for the-purpose of determining who are the heirs of Charles Kanaina. To these proceedings the plaintiffs, together with all the persons whom she has summoned as defendants, were parties.
On and before the 19th day of March, A. D. 1879, the Chief Justice gave a judgment to. the effect that all the parties to this suit are heirs at law of the deceased. From this decision no appeal was taken by the plaintiffs in this action; and the plaintiffs now bring their action against all the defendants to eject them from the piece of land, set forth in their complaint, claiming that she is the- on-ly heir at law, and putting at issue the same facts that the Chief Justice had previously decided upon. At the hearing it was claimed by the counsel for the plaintiffs that this was a test action for the whole estate, and that if they succeeded in obtaining a verdict for *296the plaintiff they should consider that it had established the-right of -the plaintiff to the entire estate, and that that fact could’ not again be questioned in any subsequent action between the parties; and the plaintiffs’ counsel admitted that if the verdict should be against the plaintiff, and the jury should find by their verdict that Mrs. Pahau was not a sufficiently near relation to the deceased to entitle her to inherit, the verdict would be conclusive against her.
Honolulu, July 31, 1880.
The- defendants-'plead the former judgment in the- Piábate proceedings, maintaining that it was a bar to this action.
On this plea the case came on for hearing by agreement, before the full Court, and was elaborately argued by both sides, but more especially by the counsel for the plaintiff-
This- case is entirely parallel with the case of Keahi against Bishop, decided in this Court in the April Term, 1874, 3d Haw. Rep., 546. ¥e have reconsidered the whole argument adduced by the counsel for the plaintiff, which was able and exhaustive, and reaffirm the decision rendered in the ease of Keahi vs. Bishop, namely: “The adjudication of a question, of descent or pedigree will be binding, not only in.the proceedings in which they take- place, but in eveiy other in which the same question: is agitated, and the mode in which the question is-brought before the Courtis immaterial.”
“ The Probate Court having, determined that a certain relationship exists, without reference to the- title- in any real estate, the related party is entitled to use that decision for the purpose of getting, possession of and defending himself in holding any real estate which by such relationship he inherits.”
It is adjudged, therefore, that the relationship of the parties to the deceased, or the degree of relationship cannot be reexamined in this case.